                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GUYIATH CILO,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )    Case No. 1:21-cv-03246
                                                 )
                                                 )    Hon. Jorge J. Alonso
NATIONAL CREDIT SYSTEMS, INC.,                   )
                                                 )
               Defendant.                        )


               DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO
               REMAND TO STATE COURT AND FOR FEES AND COSTS

       COMES NOW Defendant National Credit Systems, Inc., (“Defendant” or “NCS”) by and

through its counsel of record, and files its Response to Plaintiff’s Motion to Remand to State Court

and for Fees and Costs as follows:

                                                 I.

                       PLAINTIFF HAS SUFFICIENTLY ALLEGED
                         A CONCRETE INJURY FOR STANDING

       1.      Plaintiff alleges that NCS attempted to collect a debt from Plaintiff by sending a

collection letter, which listed the “Client” as “TAPESTRY GLENVIEW APTS/REGIONAL

BILLING SERVICES/170268.” Doc. 1-1 at ¶¶ 22, 25. Plaintiff alleges that “TAPESTRY

GLENVIEW APTS/REGIONAL BILLING SERVICES/170268” is not the “Current Creditor”

and that NCS, therefore, violated sections 1692g(a)(2), 1692f, and 1692e(2)(A) and (10) of the

Fair Debt Collection Practices Act (15 U.S.C. § 1692, et seq.). Id. at ¶¶ 26–35. In his Motion to

Remand, Plaintiff states that his “allegations implicate multiple violations of the FDCPA and

ICAA based on Defendant’s false statements.” Plaintiff does not, however, allege that he took




                                                 1
specific action to his detriment that cost him money or otherwise caused him specific out-of-pocket

damages due to Defendant’s false claims.” Doc. 12 at 2.

       2.       But Plaintiff has alleged a concrete injury resulting from NCS’s alleged violation

of sections 1692g(a)(2), 1692f, and 1692e(2)(A) and (10) of the Fair Debt Collection Practices

Act. He alleges that he “was confused who the ‘Current Creditor’ of the alleged debt was, since

the letter does not provide this information.” See Doc. 1 at ¶ 31. Although the Seventh Circuit has

stated that confusion is not an injury, that was in a case where the Plaintiff complained of confusion

caused by the violation of Section 1692e(5) & (10) of the FDCPA. Brunett v. Convergent

Outsourcing, Inc., 982 F.3d 1067, 1037–68 (7th Cir. 2020). Here, Plaintiff alleges confusion

caused by the alleged violation of section 1692g(a)(2) from NCS failing to inform Plaintiff the

identity of the current creditor on the debt. “A debt collector’s failure to identify the current

creditor could create a concrete risk of Article III harm, because a debtor who is confused about

the identity of the creditor might be misled into making payments to the wrong entity.” Zuniga v.

Asset Recovery Solutions, No. 17-cv-05119; 2018 U.S. Dist. LEXIS 51063, at *4–5 (N.D. Ill.

March 28, 2018) (citing Janetos v. Fulton, Friedman, & Gullace, 825 F.3d 317, 324–25 (7th Cir.

2016); see also:

            •   Marlene Sparrow Oloko v. Receivable Recovery Services, LLC, No. 17-CV-7626,
                2019 U.S. Dist. LEXIS 140164, at *6–7 (N.D. Ill. Aug. 19, 2019) (finding injury in
                fact post-Casillas because the letter in question created confusion, presenting an
                appreciable risk of imminent harm to the interest Congress sought to protect:
                receiving accurate information about one’s debt);

            •   Pogorzelski v. Patenaude & Felix APC, No. 16-C-1330, 2017 U.S. Dist. LEXIS
                89678, at *9 (E.D. Wis. June 12, 2017) (“Although her alleged injury may not have
                resulted in tangible economic or physical harm, the informational injury
                Pogorzelski alleges is more than a mere procedural violation. A plaintiff who
                receives misinformation from a debt collector has suffered the type of injury the
                FDCPA was intended to protect against. Pogorzelski has adequately alleged she



                                                  2
                 received information that is materially misleading to an unsophisticated consumer.
                 This satisfies the concrete injury in fact requirement of Article III.”); and

             •   Wheeler v. Midland Funding LLC, No. 15 C 11152, 2020 U.S. Dist. LEXIS 52409
                 at *12 (N.D. Ill March 26, 2020) (“That Wheeler did not act on MCM’s
                 communications or that he did not intend to is irrelevant to standing in this
                 context—it is enough that the Defendants were obligated not to mislead Wheeler
                 and that their actions presented a risk of so doing. Wheeler has shown ‘that the
                 violation harmed or presented an appreciable risk of harm to the underlying
                 concrete interest that Congress sought to protect by enacting the statute.’”). 1

        3.       Plaintiff’s Complaint contains other allegations of concrete injury by claiming that

Plaintiff was “damaged” by NCS’s alleged actions, “given the stress, embarrassment, anxiety, and

emotional distress he suffered due to Defendant’s attempts to collect money that was not owed.”

Doc. 1-1, Complaint at ¶ 59. He alleges that “Being referred to a collection agency is not

something to be taken lightly as it can impact a consumer’s overall credit worthiness and ability

to obtain a loan at a favorable rate.” Id. Plaintiff’s allegations of injury and harm distinguish him

from the plaintiff in Larkin, because that plaintiff did not allege there was any harm, appreciative




        1
         See also Aguirre v. Absolute Resolutions Corp., No. 15 C 11111, 2017 U.S. Dist. LEXIS 159107,
at *8 (N.D. Ill. 2017); Lane v. Bayview Loan Servicing, LLC, No. 15-C-10446, 2016 U.S. Dist. LEXIS
89258, at *14 (N.D. Ill. July 11, 2016) (Chang, J.); Quinn v. Specialized Loan Servicing, No. 16-C-2021,
2016 U.S. Dist. LEXIS 107299, at *11–12 (N.D. Ill. Aug. 11, 2016) (Bucklo, J.); Bernal v. NRA Group,
LLC, 318 F.R.D. 64, 74 (N.D. Ill. 2016) (Feinerman, J.); Saenz v. Buckeye Check Cashing of Ill., No. 16-
C-6052, 2016 U.S. Dist. LEXIS 127784, at *5 (N.D. Ill. Sept. 20, 2016) (Shah, J.); Hayes v. Convergent
Healthcare Recoveries, Inc., No. 14-C-1467, 2016 U.S. Dist. LEXIS 139743, at *11–12 (C.D. Ill. Oct. 7,
2016) (Shadid, C.J.); Everett v. Fin. Recovery Servs., Inc., No. 16-C-1806-JMS-MPB, 2016 U.S. Dist.
LEXIS 163233, at *11 (S.D. Ind. Nov. 28, 2016) (Magnus-Stinson, C.J.); George v. Wright, Lerch & Litow,
LLP, No. 15-C-811-JMS-DML, 2016 U.S. Dist. LEXIS 164096, at *6 (S.D. Ind. Nov. 29, 2016) (Magnus-
Stinson, C.J.); Long v. Fenton & McGarvey Law Firm P.S.C., 223 F. Supp. 3d 773, 777 (S.D. Ind. Dec. 9,
2016) (McKinney, J.); Dunham v. Robert Crane & Assocs., LLC, No. 16-C-2100-SEB-MPB, 2017 U.S.
Dist. LEXIS 59431, at *11 (S.D. Ind. Apr. 19, 2017) (Brookman, J.); Pierre v. Midland Credit Mgmt., Inc.,
No. 16-C-2895, 2017 U.S. Dist. LEXIS 61107, at *13–14 (N.D. Ill. Apr. 21, 2017) (Leinenweber, J.);
Haddad v. Midland Funding, LLC, 255 F. Supp. 3d 735, 739–40 (N.D. Ill. May 1, 2017) (Feinerman, J.);
Stockman v. Credit Prot. Ass’n, LP, No. 16-C-8059, 2017 U.S. Dist. LEXIS 99902, at *5–6 (N.D. Ill. June
28, 2017) (Der-Yeghiayan, J.); Gonzales v. Credit Prot. Ass’n, LP, No. 16-C-8683, 2017 U.S. Dist. LEXIS
99905, at *5–6 (N.D. Ill. June 28, 2017) (Der-Yeghiayan, J.); Hernandez v. Midland Credit Mgmt., Inc.,
No. 15-CV-11179, 2017 U.S. Dist. LEXIS 108512, at *4 (N.D. Ill. July 13, 2017) (Gottschall, J.).


                                                   3
risk of harm, or even confusion. Larkin v. Fin. Sys. of Green Bay, 982 F.3d 1060, 1066 (7th Cir.

2020).

         4.      When addressing standing, the district court “must accept as true all material

allegations of the complaint, drawing all reasonable inferences therefrom in the plaintiff’s favor,

unless standing is challenged as a factual matter.” Lewert v. P.F. Chang’s China Bistro, Inc., 819

F.3d 963, 966 (7th Cir. 2016). Plaintiff alleges that:

         •    “There is no such legal entity by the name of ‘TAPESTRY GLENVIEW
              APTS/REGIONAL BILLING SERVICES/170268’” Doc. 1-1 at ¶ 27;

         •    Listing     TAPESTRY         GLENVIEW        APTS/REGIONAL               BILLING
              SERVICES/170268 as the current creditor in the collection letter did “nothing
              to indicate who the alleged ‘Current Creditor’ is as this is not a legal entity that
              can be owed a debt.” Id.;

         •    “This did not provide Plaintiff with the necessary information to determine
              exactly which legal entity owed the debt when the letter was sent.” Id.; and

         •    “The letter does not provide the legal entity to whom the alleged debt was owed,
              and this information does not provide Plaintiff with the information necessary
              to determine the validity of the alleged debt.” Id. at ¶ 30;

         •    NCS sent “Plaintiff a collection letter that falsely named the alleged creditor to
              who the debt was owed.” Id. ¶ 33; and

         •    “Plaintiff did not owe the alleged debt $254.69 NCS sought to collect.” Id. at ¶
              38.

         5.      Assuming, for the purposes of standing, that the above allegations are true, and that

Plaintiff did not owe the debt to the named “Client” as the current creditor identified in the

collection letter, then Plaintiff only had two choices—pay the debt, or not. If he paid the debt,

then he would have suffered a concrete injury by paying a debt that he did not owe. If he refused

to pay the debt, then he would be harmed by NCS’s efforts to collect the debt, as Plaintiff alleged

that he, “was damaged by Defendant’s illegal actions given the stress, embarrassment, anxiety,

and emotional distress he suffered due to Defendant’s attempts to collect money that was not owed.


                                                     4
Being referred to a collection agency is not something to be taken lightly as it can impact a

consumer’s overall credit worthiness and ability to obtain a loan at a favorable rate.” Id. at ¶ 59.

Therefore, if Plaintiff’s allegations are assumed to be true, he would suffer a concrete injury

regardless of whether he took action in response NCS’s alleged conduct or if he refrained from

taking action.

       6.        Moreover, an FDCPA plaintiff’s pleading can demonstrate standing by pleading

that the violation harmed or “presented an ‘appreciable risk of harm’ to the underlying concrete

interest that Congress sought to protect.” See Casillas v. Madison Ave. Assocs., 926 F.3d 329, 333

(7th Cir. 2019). Although the risk of harm likely requires more to demonstrate Article III standing,

a plaintiff who alleges that he was “harmed by the exposure to the risk itself—that is, that he

suffered some other injury (such as an emotional injury) from the risk” may have standing. See

TransUnion LLC v. Ramirez, No. 20-297, 2021 U.S. LEXIS 3401, at *33–34 (2021). That is

precisely what Plaintiff has alleged. Doc. 1-1 at ¶ 59 (“Plaintiff was damaged by Defendant’s

illegal actions given the stress, embarrassment, anxiety, and emotional distress he suffered due to

Defendant’s attempts to collect money that was not owed. Being referred to a collection agency is

not something to be taken lightly as it can impact a consumer’s overall credit worthiness and ability

to obtain a loan at a favorable rate.”)

       7.        Plaintiff has made allegations sufficient for the Court to infer a concrete injury for

standing. In reviewing a facial challenge to standing, the district court “must accept as true all

material allegations of the complaint, drawing all reasonable inferences therefrom in the plaintiff’s

favor, unless standing is challenged as a factual matter.” Lewert, 819 F.3d at 966. Plaintiff’s

Motion to Remand did not claim that he has, factually, suffered no injury. If he disagrees, then

perhaps a stipulation from Plaintiff that he, in fact, has no injury would easily resolve the issue.




                                                   5
Otherwise, Plaintiff’s Complaint, drawing all reasonable inferences in favor of Plaintiff’s standing,

satisfies the requirements to a facial challenge. Based on Plaintiff’s allegations, this Court can

infer an injury, for example:

               Telling a consumer the wrong creditor’s name would readily impact
               the consumer’s response to the notice. For example, if Ferris had
               wanted to contact the creditor to be sure that Convergent was
               authorized to collect on its behalf, then he would not have been able
               to do so here. See Janetos, 825 F.3d at 324–25 (discussing this
               possibility). Or Ferris could simply have been confused about what
               debt Convergent was purporting to collect, and he might have
               delayed paying the bill to figure it out (or just not paid at all), leading
               to late fees or other expenses. Convergent’s mistake would almost
               certainly “mislead the unsophisticated consumer,” and might very
               well influence whether that consumer would pay the debt or not.

Ferris v. Convergent Outsourcing, Inc., No. 16 C 03703, 2019 U.S. Dist. LEXIS 52237, at *16

(N.D. Ill. 2019).

       8.      In Bazile, the plaintiff had not explicitly plead an injury beyond the FDCPA

violation, but the Seventh Circuit Court of Appeals found that “her allegations may also support

an inference” that the lack of required information in the dunning letter altered her choice about

how to respond to and repay her debts. Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274, 280

(7th Cir. 2020). The Court further inferred that it would be reasonable to expect discovery to reveal

how the omitted information was detrimental to her substantive interests. Id. (citing Bell Atlantic

v. Twombly, 550 U.S. 544, 555, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (A complaint “does

not need detailed factual allegations” but rather “enough fact to raise a reasonable expectation that

discovery will reveal evidence of [a necessary element].”)). The Court made the inferences while

also noting that, “[t]rue, her complaint didn’t detail such an injury. But ‘[c]omplaints need not be

elaborate.’” Id. at 281 (quoting S. Austin Coal. Cmty. Council v. SBC Commc’ns Inc., 274 F.3d

1168, 1171 (7th Cir. 2001)). “What matters is whether the allegations support a plausible inference




                                                   6
that Bazile suffered a concrete detriment to her debt-management choices. And given the

circumstances alleged, the details about how Bazile would have acted differently would have to

be resolved later.” Id. The Court held that the plaintiff’s complaint “may have sufficiently alleged

a concrete injury.” Id. The Court remanded the matter back to the district court for an evidentiary

hearing on standing because the defendant had made a factual challenge to standing. Id. The issue

of Plaintiff’s standing here is only a facial challenge.

       9.      Although the Seventh Circuit has issued several recent opinions further tightening

the requirements for a plaintiff’s standing under the FDCPA, Justice Ripple has voiced his concern

over those decisions, as follows:

               The result of our flurry of recent decisions is that, at least in this
               circuit, a debt collector may send a letter demanding payment on an
               overstated debt, and the recipient lacks standing to enforce the
               FDCPA unless the debt collector’s deceit is successful in one way
               or another. In other words, we now view the receipt of an inflated
               payment demand as simply “receipt of a noncompliant collection
               letter.” This is a long way from an incorrect zip code on a credit
               report. We are now traveling far out in front of our Spokeo-provided
               headlights and directly frustrating the congressional determination
               as to when and how commerce must be regulated.

Markakos v. Medicredit, Inc., 997 F.3d 778 (7th Cir. 2021) (Ripple, J., concurring) (internal

citations omitted). Justice Rovner, in her concurring opinion, expanded on this by stating the

following:

               I share some of the concerns expressed in Judge Ripple’s
               concurrence in this case and the dissenting opinion in Casillas, and
               favor the approach taken in cases such as Spokeo II. Where the
               failure to comply with a substantive provision of the FDCPA is
               among the concrete harms that Congress enacted the statute to
               remedy, an allegation of the statutory violation alone should
               adequately allege a risk of harm absent some reason to believe that
               the plaintiff was not in fact subject to the risk that the violation
               entails.




                                                   7
       9.      As Plaintiff has alleged an informational injury stemming from NCS’ alleged

failure to provide her with FDCPA-mandated information required by section 1692g(a)(2)—“the

name of the creditor to whom the debt is owed”—Plaintiff has sufficiently alleged an injury for

Article III standing and this Court’s exercise of jurisdiction over this case.

                                                 II.

               NCS’S REMOVAL WAS NOT IMPROPER, AND PLAINTIFF
                    SHOULD NOT BE AWARDED COSTS OR FEES

       10.     Absent unusual circumstances, courts may award attorney’s fees under § 1447(c)

only where the removing party lacked an objectively reasonable basis for seeking removal. Martin

v. Franklin Capital Corp., 546 U.S. 132, 141, 126 S. Ct. 704, 711 (2005). Conversely, when an

objectively reasonable basis exists, fees should be denied. Id. The above allegations and authority

demonstrate that NCS’s removal does not lack an objectively reasonable basis and was not sought

to delay litigation. When deciding whether fee-shifting is appropriate, courts should balance the

policy objectives of the removal statute and its fee-shifting provision, protecting the right to

remove to federal court once certain criteria are met while deterring improper removals to delay

litigation. Micrometl Corp. v. Tranzact Techs., Inc., 656 F.3d 467, 470 (7th Cir. 2011).

       11.     Moreover, a plaintiff’s failure to disclose facts necessary to determine jurisdiction

may affect the decision to award attorney’s fees. Martin, 546 U.S. at 141. Here, Plaintiff has gone

to significant lengths to allege that NCS violated a federal statute and that he suffered damage

from that violation but also point out that he has (purposely) attempted to avoid alleging standing.

As Plaintiff states in his Motion to Remand:

               Plaintiff’s allegations implicate multiple violations of the FDCPA and
               ICAA based on Defendant’s false statements. Plaintiff does not, however,
               allege that he took specific action to his detriment that cost him money or
               otherwise caused him specific out-of-pocket damages due to Defendant’s
               false claims. Because Plaintiff alleges an informational injury, that he was
               confused, and requests a statutory damages finding based on Defendant’s


                                                  8
               failure to comply with a statutory requirement, the Seventh Circuit has
               already decided his claims belong in state court, which court is not bound
               by the constraints of Article III.

Doc. 12 at 2–3. Plaintiff’s Complaint intentionally fails to disclose facts necessary to determine

jurisdiction. Plaintiff’s Complaint is silent on whether Plaintiff took “specific action to his

detriment that cost him money or otherwise caused him specific out-of-pocket damages due to

Defendant’s false claims.” Then in the Motion to Remand, he states only that he “does not,

however, allege that he took” such action to his detriment. Id. at 2 (emphasis added). If Plaintiff

had specifically plead that he did not suffer any injuries and that he did not take any such action to

his detriment, then he could have avoided the removal procedure on which he complains. Instead,

he chose to allege the violation of a federal statute, invoke a federal question, and then purposefully

avoid alleging whether he suffered a concrete injury. Therefore, Plaintiff should not be awarded

costs and fees, due to his own contribution to any delays caused by this removal.

       WHEREFORE, Defendant NCS respectfully requests that the Court deny Plaintiff’s

Motion for Remand.

       Dated: July 6, 2021.

                                                       Respectfully submitted,


                                                       By:     /s/ Jonathan D. Nusgart
                                                               Jonathan D. Nusgart
                                                               ARDC No. 6211908

                                                       SMITH & WEIK, LLC
                                                       1011 Lake Street
                                                       Oak Park, Illinois 60301
                                                       (708) 386-7206 – Telephone
                                                       jnusgart@smithweiklaw.com

                                                       ATTORNEY FOR DEFENDANT
                                                       NATIONAL CREDIT SYSTEMS, INC.




                                                  9
                                  CERTIFICATE OF SERVICE
        On July 6, 2021, I electronically submitted the foregoing document with the clerk of court
for the U.S. District Court, Northern District of Illinois, Eastern Division using the electronic case
filing system of the court, thereby providing service to all parties.

       Bryan Paul Thompson                                    VIA ECF
       Robert W. Harrer
       CHICAGO CONSUMER LAW CENTER, P.C.
       33 N. Dearborn St., Suite 400
       Chicago, Illinois 60602
       bryan.thompson@cclc-law.com
       rob.harrer@cclc-law.com

       Stacy M. Bardo                                         VIA ECF
       BARDO LAW, P.C.
       22 West Washington Street, Suite 1500
       Chicago, Illinois 60602
       Stacy@bardolawpc.com

       Attorneys for Plaintiff


                                               By:    /s/ Jonathan D. Nusgart
                                                      JONATHAN D. NUSGART




                                                 10
